Citation Nr: 0722243	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  05-41 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement an increased rating for a right knee 
condition with instability, currently rated 10 percent 
disabling.

2.  Entitlement to an increased rating for right knee 
arthritis, currently rated 10 percent disabling.

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from May 1964 to 
April 1968.  He also had service with the Army National 
Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) New York, New York 
Regional Office (RO), which denied entitlement to increased 
ratings for right knee disorders and denied entitlement to a 
TDIU.

In a statement received in January 2005, the veteran has 
raised the issue of entitlement to service connection for 
prostate cancer as secondary to Agent Orange exposure.  This 
issue has not been adjudicated by the RO and is referred to 
the originating agency for appropriate action.

In September 2006, the veteran appeared at the RO and offered 
testimony in support of his claim before the undersigned.  A 
transcript of the veteran's testimony has been associated 
with the claims file.     

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Initially, the Board notes that the veteran was accorded a VA 
general medical examination in October 2004, which included 
an evaluation of his right knee. 
However, the Board is of the opinion that a new examination 
is necessary for a full and fair evaluation of this claim.  
This conclusion is supported by the fact that the 
symptomatology described by the veteran at his September 2006 
hearing indicates that his right knee disorders may have 
increased in severity during the pendency of this appeal.  
VAOPGCPREC 11-95 (April 7, 1995), 60 Fed. Reg. 43186 (1995); 
Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 
1 Vet. App. 121 (1991).  Consequently, the Board concludes 
that a contemporaneous VA examination is needed in order to 
make an informed decision regarding the veteran's current 
level of functional impairment and adequately evaluate his 
current level of disability.

Furthermore, inasmuch as the resolution of the veteran's 
claims for increased ratings for his right knee disorders may 
affect the disposition of the TDIU claim, the Board finds 
that the issue of entitlement to a TDIU is inextricably 
intertwined.  The appropriate remedy where a pending claim is 
inextricably intertwined with a claim currently on appeal is 
to remand the claim on appeal pending the adjudication of the 
inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  Accordingly, the Board must defer making a 
determination on the TDIU claim until after the necessary 
development has been completed.  

With respect to the veteran's claim for a TDIU, while the 
veteran's examiner in October 2004 noted that the veteran's 
"orthopedic problems are such that the veteran is richly 
incapacitated," an opinion as to the impact of the veteran's 
service-connected disabilities alone on his ability to obtain 
and maintain substantially gainful employment was not 
provided.  Thus an opinion addressing this aspect of the 
veteran's claim is required.  The United States Court of 
Appeals for Veterans Claims (Court) has held that in the case 
of a claim for a total rating based on individual 
unemployability, the duty to assist requires VA to obtain an 
examination which includes an opinion on what effect the 
veteran's service-connected disabilities have on his ability 
to work.  Friscia v. Brown, 7 Vet. App. 294 (1994). 

Lastly, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This 
decision held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of an increased rating claim, including claims for TDIU, and 
the effective date of an award.  Because this case is being 
remanded for further development, the RO now has the 
opportunity to correct any defects in notice previously 
provided the veteran.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a higher disability rating 
and effective date for the claims on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Schedule the veteran for a VA 
orthopedic examination to assess the 
severity of his service-connected right 
knee disabilities.  The claims folder 
must be made available to the examiner, 
and the examiner is asked to note that 
review in the report.

a)  All necessary testing should be done, 
to include specifically range of motion 
studies (measured in degrees), and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.  

b)  The examiner should state whether 
there are objective clinical indications 
of painful motion, weakened movement, 
excess fatigability, or incoordination 
and, if feasible, the determination 
should be expressed in terms of the 
degree of additional range of motion loss 
due to such factors and should be 
portrayed, if feasible, in terms of the 
degree of additional range of motion loss 
due to these factors.

c)  The examiner should also clarify 
whether the veteran has any instability 
of the right knee and, if he does, the 
severity (e.g., slight, moderate or 
severe).

d)  The examiner should provide an 
opinion as to whether the service-
connected right knee disabilities 
preclude the veteran from securing and 
following substantially gainful 
employment consistent with his education 
and occupational experience, irrespective 
of age and any non-service-connected 
disorders or health issues.

3.  Then, readjudicate the issues on 
appeal.  If any benefit sought remains 
denied, issue a supplemental statement of 
the case and allow for an opportunity to 
respond.  Then, return the case to the 
Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or the United 
States Court of Appeals for Veterans Claims for development 
or other action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


